Citation Nr: 1007793	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  06-37 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel







INTRODUCTION

The Veteran had active service from December 1961 to December 
1963.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

The Board denied the Veteran's claim in a November 2008 
decision.  Following an appeal to the Court of Appeals for 
Veterans Claims (Court), a June 2009 Joint Motion for Partial 
Remand moved for the Court to vacate the November 2008 Board 
decision regarding the issue of entitlement to service 
connection for bilateral hearing loss.  Specifically, the 
Veteran alleged, through his representative, that adequate 
reasons and bases had not been provided with respect to the 
Board's denial, and that the Board failed to properly 
consider the lay evidence of record, as well as whether the 
Veteran was credible in his reports of bilateral hearing loss 
since his period of active service.  

In June 2009, the Court vacated this issue in accordance with 
the Joint Motion and remanded the issue of entitlement to 
service connection for bilateral hearing loss to the Board 
for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that he has hearing loss as a result of 
exposure to heavy weapons fire while serving in an artillery 
unit during service.  The Veteran's DD-214 reveals that his 
military occupational specialty (MOS) was Heavy Weapons 
Infantryman.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).  Where a Veteran served 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and sensorineural hearing loss became manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

A review of the Veteran's service treatment records does not 
reflect complaints, diagnoses, or treatment for hearing loss.  
He did undergo audiometric testing upon induction in December 
1961 and separation in September 1963.  The December 1961 
induction report showed no abnormalities regarding the ears.  
The September 1963 service separation examination report 
indicates that the Veteran's ears were clinically evaluated 
as normal, and the Veteran denied having any ear trouble on 
the corresponding report of medical history.

As noted in the November 2008 Board decision, the Veteran 
reported exposure to loud gunfire during service during a 
July 2006 VA examination.  He stated that the date of left 
and right ear hearing loss was "unknown."  While the 
examiner noted that the Veteran had "obvious" hearing loss, 
no opinion of etiology concerning hearing loss was provided.  
See VA examination report, July 3, 2006.

Lay statements from friends and relatives of the Veteran 
received in August 2006 indicated that the Veteran had not 
had hearing problems until he returned from military service.  
See Statements, August 14, 2006.

During an October 2006 VA audiological examination, the 
Veteran indicated that he had been exposed to noise from 
heavy weaponry during service.  The examiner observed, upon 
review of the claim file, that the Veteran's service 
separation examination noted normal hearing.  Audiological 
testing revealed bilateral hearing loss that met VA 
requirements for impaired hearing under 38 C.F.R. § 3.385 
(2009).  Although the examiner stated that it was more likely 
than not that the Veteran's tinnitus began during his period 
of active service, he opined that it was not likely that 
current hearing loss was related to in-service noise 
exposure.  In support of his opinion, the examiner noted that 
exposure to either impulse sounds or continuous exposure can 
cause a temporary threshold shift which disappears in 16 to 
48 hours after exposure to loud noise.  It was further noted 
that impulse sounds may also damage the structure of the hair 
cells resulting in hearing loss.  If the hearing does not 
recover completely from a temporary threshold shift, a 
permanent hearing loss exists.  If that were the case, the 
damage is done when exposed to noise,  and a normal audiogram 
subsequent to the noise exposure would verify that the 
hearing had recovered without permanent loss.

In a November 2006 letter, the Veteran's private audiologist 
indicated that the Veteran had severe high frequency 
sensorineural hearing loss, bilaterally.  The audiologist 
stated, in pertinent part, that the Veteran's history of 
exposure to the noise of machine guns and artillery while 
serving in the military during the early and mid 1960's quite 
likely resulted in the Veteran's current diagnosis of 
bilateral hearing loss.  The audiologist further stated that 
the type and degree of the Veteran's hearing loss was 
consistent with noise-induced hearing loss.

Although the Veteran's record contains two medical opinions, 
the Board has determined that neither opinion is adequate on 
which to base a decision.  The value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, a medical opinion is inadequate when it is unsupported 
by clinical evidence.  See Black v. Brown, 5 Vet. App. 177 
(180) (1995).

While the October 2006 VA examiner provided a review of the 
Veteran's service treatment records and noted that the 
Veteran had normal hearing on discharge from service, the 
examiner did not take into account the Veteran's report of 
hearing loss since his separation from active service.  The 
Board notes that the Veteran, as well as those who have 
provided lay statements in support of his claim, are 
competent to attest to factual matters of which they had 
first-hand knowledge, such as the Veteran's hearing loss 
since separation.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  

Further, the examiner's rationale centered on the fact that 
the Veteran's hearing was normal at the time of separation 
from service. The Board notes that the Court's ruling in 
Hensley does not preclude service connection for a current 
hearing disability where hearing was within normal limits on 
audiometric testing at separation from service if there is 
sufficient evidence to demonstrate a relationship between the 
Veteran's service and his current disability.  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  As such, the October 
2006 VA examination report is contrary to the ruling in 
Hensley, and therefore insufficient on which to base a 
decision.

Regarding the positive etiological opinion of record, the 
Veteran's private audiologist did not note a review of the 
Veteran's service treatment records, to include the absence 
of hearing loss complaints prior to separation, and did not 
account for the lack of any diagnosis of hearing loss until 
decades following service.  See Private report, November 3, 
2006.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2009).  As 
such, the Veteran's claim for entitlement to service 
connection for bilateral hearing loss must be remanded for an 
additional VA audiological examination to determine the 
etiology of his currently-diagnosed disorder.



Accordingly, the case is REMANDED for the following action:

1. The RO should arrange for the Veteran 
to be scheduled for a VA audiological 
examination to determine the nature and 
etiology of his currently-diagnosed 
bilateral hearing loss.  After examination 
and review of the claims folder, to 
include the August 2006 lay statements of 
record, as well as the October 2006 VA 
examination report and the November 2006 
private opinion, the examiner should 
address the following:

Is it at least as likely as not that 
the Veteran's bilateral sensorineural 
hearing loss originated during active 
service, or is otherwise related to 
active service.  

The claims file must be made available to 
the examiner and the examiner should 
indicate in his/her report whether or not 
the claims file was reviewed.  A rationale 
for any opinion expressed should be 
provided, to include a discussion of the 
lay statements of record.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

2.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraph 
above, the claim should be readjudicated.  
If the claim on appeal remains denied, a 
supplemental statement of the case should 
be provided to the Veteran and her 
representative.  After the Veteran has had 
an adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


